Citation Nr: 0509402	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-00 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation, in excess of 10 percent for 
residuals of bimalleolar fracture of the right ankle.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1976 to 
February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of January 2, 2004.  This matter was 
originally on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.


FINDING OF FACT

The veteran's service-connected right ankle disability is 
manifested by bony hypertrophy of the medial and lateral 
malleolus with tenderness on palpation, plantar flexion to 35 
degrees with pain, dorsiflexion to 15 degrees with pain, and 
x-ray evidence of degenerative changes.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for residuals of 
bimalleolar fracture of the right ankle have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's January 2004 Remand, the veteran 
underwent a VA examination to determine the severity of his 
service-connected right ankle disability.  In addition, the 
RO readjudicated the veteran's claim under provision of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and issued a supplemental 
statement of the case.  Based on the foregoing actions, the 
Board finds that the RO complied with the Board's January 
2004 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that in light of the favorable outcome of 
this appeal, any perceived lack of notice or development 
under the VCAA should not be considered prejudicial.  

The veteran contends that an evaluation of 20 percent is 
warranted for his service-connected residuals of bimalleolar 
fracture of the right ankle.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The RO has assigned the current 10 percent rating under the 
diagnostic code for impairment of the tibia and fibula.  
Under this code, impairment of the tibia and fibula, with 
malunion, is rated 10 percent when there is slight ankle 
disability, 20 percent when there is moderate ankle 
disability, and 30 percent when there is marked ankle 
disability.  A 40 percent rating is warranted for nonunion of 
the tibia and fibula, with loose motion, requiring a brace.  
38 C.F.R. § 4.71a, Code 5262.

At the VA examination in April 2001, the veteran's right 
ankle joint appeared to be abnormal secondary to swelling 
immediately over the right medial malleolus.  Right ankle 
range of motion was normal although limited by lack of 
endurance.  No pain, fatigue, weakness or incoordination was 
noted.  X-rays revealed degenerative changes which the 
examiner noted to be related to previous fractures of the 
medial and lateral malleoli.  Some deformity of the medial 
malleolus and fibula was noted.   

At the April 2004 VA examination, the veteran stated that his 
right ankle had become worse over the last seven or eight 
years and that he had problems when trying to bear weight.  
The veteran stated that he would have a catch in the ankle 
about once a week, usually when pivoting.  He rated his pain 
as a 3 on a scale from 1 to 10.  The veteran reported that 
his pain lasts for over a few hours but that he takes no 
medications and that he has constant swelling in his ankle 
along with stiffness.  The veteran reported wearing no braces 
and using no cane.  The veteran reported only being about to 
walk and stand for one or two hours and then having to sit 
down because of the pain.  

The veteran displayed a gait with a slight limp.  Examination 
of the right ankle revealed bony hypertrophy of the medial 
malleolus and lateral.  There was tenderness to palpation.  
There was no significant deformity of the ankle.  Plantar 
flexion was to 35 degrees with pain and dorsiflexion was to 
15 degrees with pain.  The examiner noted that range of 
motion of the ankle occurred with the major factors of pain 
and lack of endurance.  The examiner noted that there was no 
weakness, fatigue or incoordination.  The Achilles was 
aligned normally, there was a callus noted on the inner heel 
surface, but no other deformity of the feet was noted.  X-
rays of the right ankle were positive for degenerative 
changes.  The diagnosis was status post fracture of the right 
ankle with degenerative changes as a residual that occur with 
moderate to severe functional loss secondary to the pain and 
lack of endurance.

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion. 

Under these criteria, the Board concludes that the level of 
the veteran's ankle disability is marked as the examiner 
noted limited range of motion both in plantar flexion and 
dorsiflexion with moderate to severe functional loss 
secondary to the pain and lack of endurance.  Therefore, an 
evaluation of 30 percent is warranted.

The Board finds that a rating higher than 30 percent is not 
warranted under Code 5262, as nonunion of the tibia and 
fibula, with loose motion, requiring brace, is not shown by 
the evidence of record.  In fact, while x-rays in April 2004 
demonstrated an old medial malleolar fracture and old healed 
fracture deformity with the distal fibula, non-union was 
questioned.  In addition, in the absence of evidence of 
ankylosis, there is no basis for evaluating the veteran's 
right ankle disability under any other diagnostic code.  

Even with consideration of the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 
(1995), which address additional functional loss due to pain, 
weakness, excessive fatigability, etc., the severity of the 
veteran's right ankle disability does not rise to the level 
of an individual who suffers from nonunion of the tibia and 
fibula or unfavorable ankylosis.  Accordingly, a 40 percent 
evaluation is not warranted.

The Board also notes that there is no evidence of record that 
the veteran's right ankle disability causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
right ankle disability.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).


ORDER

Entitlement to an evaluation of 30 percent for residuals of 
bimalleolar fracture of the right ankle is granted subject to 
the law and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


